Citation Nr: 1730480	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-23 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection ocular hypertension.  

3.  Entitlement to service connection for a gastrointestinal disorder.  

4.  Entitlement to VA compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for gastrointestinal disability due to gall bladder surgery on March 8, 2002.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1970 to December 1971.  His primary duties were as a motor vehicle operator.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the RO.  

During the course of the appeal, the Veteran requested and canceled a hearing before the Board on several occasions.  In June 2016, he stated that he did not want a hearing.  Accordingly, the Board will proceed as if the Veteran no longer desires a hearing.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has arthritis in multiple joints, as well as ocular hypertension.  He states that the arthritis is primarily the result of frequent bumps and jostling he experienced while driving a truck in service and that his joints have been painful since that time.  X-rays from the Ohio State University Hospital, dated in April 1978 show degenerative changes at L1-L2.  

Although the Veteran's joints and spine were examined by the VA in August 1996 and March 1997, the examiner did not render an opinion as to whether the Veteran's arthritis had its onset in service.  However, given the Veteran's contentions and the X-ray evidence in 1978, such an opinion is warranted.  

The Veteran also states that the ocular hypertension is the result of eye strain associated with truck driving in service and that service connection is also warranted for that disorder.  

The Veteran contends that his gastrointestinal disability had its onset in service and was manifested primarily by gastroesophageal reflux and irritable bowel syndrome.  In the alternative, he contends that he has additional gastrointestinal disability caused by negligence of the VA during a laparoscopic cholecystectomy on March 8, 2002.  38 U.S.C.A. § 1151 (West 2014).  

Following his cholecystectomy, the Veteran was discharged from the hospital on March 10, 2002.  However, the following day, he was readmitted with complaints of pain and abdominal distention.  Laboratory testing revealed decreased hemoglobin.  A CT of the abdomen and pelvis revealed a presumed right flank hematoma with asymmetric enlargement of the right abdominal musculature extending caudally into the right groin.  There was also some high density fluid in the dependent portion of the pelvis, presumably blood.  There was a moderate amount of free intraperitoneal air.  Air was also seen anterior to the abdominal musculature, possibly secondary to the Veteran's laparoscope. - There was soft tissue stranding in the right lower quadrant of the abdomen and upper pelvis of uncertain etiology.  A bowel injury could not be completely excluded.  The Veteran required transfusion of 3 units of red blood cells.  

During an abdominal CT in May 2002, free air was present anteriorly with extravasation of contrast, indicating the presence of a bowel perforation or leak. Inflammatory change was seen, though no abscess was identified.  The right flank hematoma from the prior study had resolved, and there was interval resolution of subcutaneous air seen on the previous examination.  

In an addendum to the May 2002 report, it was thought possible that the described air and contrast seen anterior to the liver, also with some scattered small pockets of air anterolaterally on the right could, in fact, lie within the interposed bowel.  The diameter of the bowel was quite narrow, and given the history of intermittent pain in the region, it was thought that the appearance could relate to an interposed, collapsed bowel, possibly with intermittent obstruction secondary to adhesions, with loops of small bowel tacked to the anterolateral right abdominal wall. 

At discharge on May 15, 2002, the diagnoses were 1) anemia due to postoperative hemorrhage, 2) hematoma of the right flank, and 3) post laparoscopic cholecystectomy.  

The Veteran states that since his cholecystectomy, he has developed increased gastrointestinal pathology manifested primarily by reflux and irritable bowel syndrome.  Therefore, he maintains that he is entitled to VA compensation either due to service connection or pursuant to 38 U.S.C.A. § 1151.  

In correspondence, filed February 9, 2010, the Veteran cited multiple health care providers who had treated him or the medical facilities where he had been treated.  However, the records from the following providers/facilities have not been requested for association with the claims folder:  Hardin Memorial Hospital; Hubbell Chiropractic; Family Chiropractic Center; David Keller, D.C.; B. G. Hawley, D.C.; and Griffin Chiropractic Clinic.  As those records are potentially relevant to the Veteran's appeal, they must be requested. 

To date, the Veteran has not been examined to determine the nature and etiology of his claimed gastrointestinal disability.  Accordingly, the case is REMANDED for the following action:

1.  Request records of the Veteran's treatment from Hardin Memorial Hospital; Hubbell Chiropractic; the Family Chiropractic Center; David Keller, D.C.; B. G. Hawley, D.C.; and the Griffin Chiropractic Clinic.  Such records must be requested directly from each of those providers/facilities and should include, but are not limited to, discharge summaries, consultation reports, X-ray reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the provider/facility is affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If the requested records are unavailable, but are not held by a health care provider/facility affiliated with the federal government, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2016).

2.  When the actions in part 1 have been completed, schedule the Veteran for a VA rheumatologic examination to determine the nature and etiology of any arthritis found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.
If arthritis is diagnosed, the examiner must identify the joints affected and explain the elements supporting the diagnosis.  

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's arthritis was first manifested in or as a result of service.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If an opinion cannot be offered without resort to mere SPECULATION, the reason for this should be fully explained.  

3.  When the actions above have been completed, schedule the Veteran for a VA examination, by an examiner with the appropriate expertise, to determine the nature and etiology of any ocular hypertension found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

The examiner must render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's ocular hypertension was first manifested in or as a result of service.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If an opinion cannot be offered without resort to mere SPECULATION, the reason for this should be fully explained.  

4.  Then, schedule the Veteran for a gastroenterologic examination to determine the nature and etiology of any gastrointestinal disability found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.

If a gastrointestinal disability(ies) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must render an opinion as to whether it is at least as likely as not that the Veteran's gastrointestinal disability was first manifested in or as a result of service.  If the examiner renders a negative opinion, he or she must respond to the following questions:  

A.  Is it at least as likely as not that the Veteran sustained additional chronic, identifiable gastrointestinal disability as a result of the March 8, 2002 cholecystectomy and attendant treatment? 

B.  If the answer to question A is "Yes", was the additional gastrointestinal disability proximately caused by carelessness, negligence, a lack of proper skill, an error in judgment, or a similar instance of fault on the part of the VA as a result of the March 8, 2002 cholecystectomy?  

C.  If the answer to question B is "No", was the additional gastrointestinal disability proximately caused by an event not reasonably foreseeable? That is, was the risk of that event the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?  

In addressing these questions, the VA examiner must opine whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or whether the VA furnished the hospital care or medical treatment without the Veteran's informed consent.  

For all opinions, the examiner must state HOW AND WHY he or she reached the opinion they did.  If an opinion cannot be offered without resort to mere SPECULATION, the reason for this should be fully explained.  

5.  A copy of the notice(s) informing the Veteran of the date, time, and location of each of the requested VA examinations must be associated with the claims folder.  If that notice(s) is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.   

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  38C.F.R. § 3.655 (2016). 

6.  When the actions requested above have been completed, undertake any other indicated development. Then readjudicate the issues of entitlement to service connection for arthritis, ocular hypertension, and a gastrointestinal disability.  Also readjudicate the issue of entitlement to gastrointestinal disability pursuant to 38 U.S.C.A. § 1151.  If any benefit sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

